     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 1 of 23



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION



DOCUMENT OPERATIONS,        §                   NO. _________________
LLC                         §
                            §
                            §
          Plaintiff         §                   JURY DEMANDED
                            §
                            §
v.                          §
                            §
AOS LEGAL TECHNOLOGIES, §
INC.; AOS KOREA             §
CORPORATION; AOS            §
HOLDINGS; LEGAL TECH, INC.; §
LEGAL TECH CO., LTD         §
                            §
          Defendants        §


                             ORIGINAL COMPLAINT

      In this Original Complaint, Plaintiff, Document Operations, LLC, respectfully

asserts as follows:

                                  I. INTRODUCTION

      1. In 2016, Document Operations, LLC—a small legal software development

company headquartered in Houston, Texas—conceived and developed “Prpel” a

software application designed to assist lawyers in drafting and editing complex legal

documents. The centerpiece of “Prpel” is a virtual data room (“VDR”), which allows

parties in different physical locations to collaborate virtually in negotiating, drafting,
     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 2 of 23



and editing complex legal documents and to securely share those and other

documents.

       On August 1, 2017, Document Operations licensed “Prpel” to AOS Legal

Technologies, Inc. (“AOS”) for the purpose of marketing it to the Japanese legal

community. Under the terms of the parties’ License Agreement and subsequent

Amendments, AOS expressly agreed, inter alia, to use its “best efforts” to promote

and sell “Prpel” in Japan and Korea; not to compete against “Prpel” in Japan or

Korea; and not to misappropriate Document Operations’ confidential information,

including trad secrets, that the latter disclosed to it.

       In blatant and material violation of the parties License Agreement and

subsequent Amendments, AOS—acting in conspiracy with one or more Japanese

and South Korean affiliates, including AOS Korea Corporation, AOS Holdings,

Legal Tech, Inc., and Legal Tech Co., Ltd.—misappropriated Document Operations’

confidential information and used it to develop a competing VDR product called

“AOS VDR” and/or “Legal Tech VDR” and is now marketing that competing VDR

product in both Japan and South Korea, thereby causing Document Operations

substantial financial and reputational harm.

       AOS and its affiliates have violated the Texas Uniform Trade Secrets Act

(“TUTSA”) and the Texas common law of breach of contract; fraudulent

                                             2
     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 3 of 23



inducement to contract; conversion; civil conspiracy; and breach of fiduciary duty.

Accordingly, Document Operations now brings this action against AOS and its

affiliates to remedy their egregious and ongoing violations of Texas law.

                   II. JURISDICTION AND VENUE

      2. This Court has original jurisdiction under 28 U.S.C. §§ 1332(a), as this is

an action between a citizen of the State of Texas and citizens or subjects of foreign

state(s) and the amount in controversy exceeds the sum or value of $75,000,

excluding interest and costs.

      3. Venue is proper in the Southern District of Texas under 28 U.S.C.

1391(b)(2) because a substantial part of the events or omissions giving rise to the

claim occurred here. Additionally, AOS and Document Operations have

contractually agreed that venue is proper in this District.

                                   III. PARTIES

      4. Plaintiff, Document Operations, LLC (“Document Operations”) is a limited

liability corporation incorporated under Texas law and headquartered in Houston,

Texas. Document Operations is a successor-in-interest to Requestek, LLC

(“Requestek”) and to PropelDocs, LLC (“PropelDocs”), both of which were also

limited liability corporations incorporated under Texas law and headquartered in

Houston, Texas.

                                          3
     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 4 of 23



      5. Defendant, AOS Legal Technologies, Inc. (“AOS”) is a corporation that—

on information and belief—is incorporated under the laws of Japan and

headquartered in Tokyo, Japan.

      6. Defendant, AOS Korea Corporation (“AOS Korea”), is a corporation

that—on information and belief—is incorporated under the laws of South Korea and

is headquartered in Seoul, South Korea.

      7. Defendant, AOS Holdings (“AOS Holdings”), is a corporation that—on

information and belief—is incorporated under the laws of Japan and is

headquartered in Tokyo, Japan.

      8. Defendant, Legal Tech, Inc. (“Legal Tech”) is a corporation that—on

information and belief—is headquartered in Seoul, South Korea.

      9. Defendant, Legal Tech Co., Ltd. (“Legal Tech Co.”) is a corporation that—

on information and belief—is headquartered in Seoul, South Korea.

                                   IV. FACTS

      10. Document Operations is a small legal software development company

headquartered in Houston, Texas.

      11. Document Operations is a successor-in-interest to Requestek, LLC

(“Requestek”) and PropelDocs, LLC (“PropelDocs”).

      12. Matthew (“Matt”) Berry is Document Operations and its predecessors’-in-

                                          4
     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 5 of 23



interest founder and principal owner.

       13. In 2016, Berry—a Houston resident—and his Requestek software

development team conceived and developed a software application to assist lawyers

in drafting, negotiating, and editing complex legal documents and securely share

files. Initially, they named their software application, “Prpel.”1 See Declaration of

Matthew Berry, at para. 11.

       14. The centerpiece of “Prpel” is a virtual data room (“VDR”). A VDR allows

parties in different physical locations to collaborate virtually in negotiating, drafting,

and editing of complex legal documents and securely share to those and other

documents. Id., at para. 13.

       15. Berry and his colleagues expended thousands of hours and hundreds of

thousands of dollars in developing “Prpel,” in general, and its VDR function, in

particular. Id., at para. 14.

       16. On or about February 1, 2017 Berry and members of “Prpel’s” software

development team attended a legal technology conference in New York to market

“Prpel.” Id., at para. 15.

       17. During the conference, Takamasa Sasaki (“Sasaki”)—President of AOS

1
 Subsequently, they changed the name of “Prpel” to “Propel” and, then, to “Doc Ops”—its
current name. See Declaration of Matthew Berry (Exhibit A), at para. 12. For consistency
purposes, Document Operations’ VDR product is referred to as “Prpel” throughout this
Complaint.
                                              5
     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 6 of 23



Legal Technologies, Inc. (“AOS”), a legal technology company headquartered in

Tokyo, Japan—approached Berry and expressed interest in selling “Prpel” in Japan.

Sasaki further expressed interest in having AOS serve as “Prpel’s” exclusive

representative for the purpose of marketing “Prpel” in Japan and Korea. Id., at

paras., 16, 17.

      18. Berry and Sasaki then commenced negotiations for AOS to purchase from

Requestek an exclusive license to market “Prpel” in Japan and Korea.

      19. On August 1, 2017, Requestek—through Berry—and AOS—through

Sasaki—executed a “Requestek License Agreement” (“RLA”). Id., at para. 19, at

Exhibit 1

      20. The RLA provides, in relevant part:

             2.1   Appointment. Requestek hereby appoints the
                   Client, during the term of this agreement, as a) an
                   exclusive provider of the Service to Customers
                   headquartered in the Territory [Korea and Japan];
                   and b) Requestek’s exclusive and independent
                   representative solely for the purpose of referring
                   potential customers headquartered in the Territory
                   [Japan and Korea] to Requestek for the possible
                   license by Requestek of Products directly to such
                   customers.

                   ***

                   [AOS] shall conduct business in a manner that
                   reflects favorably at all times on the Products and

                                         6
Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 7 of 23



              the good name, goodwill, and reputation of
              Requestek and avoid, deceptive, misleading or
              unethical practices that are or might be detrimental
              to Requestek or Requestek products or services.

       3.1    License to the Software Object Code. Subject to
              the terms and conditions set forth herein,
              Requestek hereby grants to Client a non-exclusive,
              worldwide license to install the number of
              Instances set out in Exhibit A (or later added via
              an addendum) solely on servers at the specified
              Locations and to use and display the Software
              solely for the purpose of providing Services to
              Customers…

       3.3.   Prohibitions. Client has no other rights to the
              Software and, in particular, may not (i) distribute,
              copy, modify, create derivatives of, decompile, or
              reverse engineer the Software except as permitted
              by applicable law; (ii) activate any Software
              delivered in an un-activated state; or (iii) allow
              others to engage in same. Title to the Software and
              all copyrights and other intellectual property rights
              in the Software shall at all times reside with
              Requestek…

       4.1    Prices. Client shall pay Requestek the prices
              described in Exhibit A for its use of the Products
              to provide the Service to Customers…

       4.5.   General Duties. Client shall use its best efforts to
              promote the Products and maximize the sale of the
              Products in the Territory. Client shall also provide
              reasonable assistance to Requestek in promotional
              activities of Requestek with respect to the
              Products.

                                    7
Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 8 of 23



       4.9   Conflict of Interest. Client warrants to Requestek
             that it does not currently represent or promote, nor
             is it developing, any lines or products that compete
             with the Products. During the term of this
             Agreement, Client shall not represent, promote,
             develop or otherwise try to sell within the
             Territory any lines or products that, in Requestek’s
             judgment, compete with the Products covered by
             this Agreement...

       10.1 Term. This Agreement becomes effective on the
            Effective Date and will continue for a term of one
            (1) year, unless sooner terminated under this
            Section 10 (together with any extended term, the
            “Term”)…

       11.   Confidential Information. Each party
             acknowledges that it will acquire information and
             materials from the other party and knowledge
             about the business, products, customers, clients
             and suppliers of the other party and that all such
             knowledge, information and materials acquired,
             including the terms and conditions of this
             Agreement and the Software, are and will be trade
             secrets and confidential and proprietary
             information of the disclosing party (collectively,
             “Confidential Information”)…For the term of
             this Agreement and for a period of three (3) years
             following termination or expiration of this
             Agreement, each Party agrees to use reasonable
             efforts to hold all such Confidential Information in
             confidence, and not to disclose it to others or use it
             except for purposes of carrying out this
             Agreement.

       12.   Intellectual Property Rights. Client agrees and
             acknowledges that Requestek, its suppliers and its
             licensors are the owners of all right, title, and
                                    8
     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 9 of 23



                     interest in and to the Property (including the
                     Software), any Custom Work provided hereunder
                     and all intellectual property in the foregoing, and
                     that Client shall not obtain or claim any ownership
                     interest in the Products and all Intellectual
                     Property therein. Client agrees and acknowledges
                     that the Products contain the valuable trade secrets
                     and confidential information of Requestek, its
                     suppliers and its licensors, which have been
                     developed at great expense. Client shall not
                     obscure, alter or remove any patent, copyright,
                     trademark, or service mark marking, or legend
                     contained on or in the Products. Except as
                     expressly permitted in this Agreement, Client shall
                     (i) not use the Products, or permit any third party
                     to make such use (ii) in no way copy, distribute or
                     transmit all or any portion of the Products or the
                     Software, and (iii) have no other rights or licenses
                     with respect to the Products and the Software, or
                     any Intellectual Property therein. Except as
                     explicitly permitted in this Agreement, Client shall
                     not cause or permit the disclosure, copying,
                     renting, licensing, sublicensing, leasing,
                     dissemination, transfer or other distribution of the
                     Products or the Software by any means or in any
                     form, without the prior written consent of
                     Requestek. Client shall not reverse engineer,
                     decompile or disassemble the Software or
                     otherwise reduce the Software to human readable
                     form.

Id., at Exhibit 1.

       21. The RLA defined “Products” as: “Prpel Data Room.” Id., at Exhibit 1, at

Exhibit A.


                                           9
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 10 of 23



       22. In November, 2017 AOS and Requestek executed an “Addendum” to

the RLA, specifying that “AOS Korea Corporation”—which, on belief, is

headquartered in Seoul, South Korea—is an “additional location” under the RLA:

meaning, that AOS had a an exclusive license to market “Prpel” in South Korea.

Id., at para. 20, at Exhibit 2.

       23. On August 28, 2018, Requestek and AOS executed “Amendment No. 2

To License Agreement,” extending AOS’ license term for one year until July 31,

2019. This Amendment further provided that “[a]ll other terms and conditions of

the [RLA] shall remain in full force and effect.” Id., at para. 21, at Exhibit 3.

       24. On August 19, 2019, Requestek and AOS executed “Amendment No. 3

To License Agreement” (“RLA Amendment No. 3”) extending AOS’ license term

for one year until July 31, 2020. Id., at para. 22, at Exhibit 4. RLA Amendment

No. 3 further provided that “[a]ll other terms and conditions of the [RLA] shall

remain in full force and effect.” Id., Exhibit 4, at para. 3.

       25. After AOS executed the RLA and the Amendments thereto, Berry and

“Prpel’s” software development team provided AOS with extensive confidential

information—as that term is defined under paragraph 11 of the RLA—and trade

secrets—as that term is defined under the Texas Uniform Trade Secrets Act, Tex.

Civ. P. & Rem. Code 134A et seq.—regarding “Prpel,” including “Prpel’s” VDR

                                           10
      Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 11 of 23



function. That confidential information and those trade secrets included

application workflow diagrams; database schemas; feature list; priority lists;

internal discussion notes and documents; sales collateral, including PowerPoint

presentations; and other Document Operations-created sales materials. Id., at para.

23.

       26. After AOS executed the RLA, Berry and his team also devoted

extensive time and hundreds of thousands of dollars adapting and modifying

“Prpel” to meet AOS’ requested specifications for the Japanese market and

training AOS’ staff to market “Prpel.” Id., at para. 24.

       27. Beginning in or about January 1, 2018 AOS—whether acting alone or in

conspiracy with AOS Holdings, AOS Korea, Legal Tech, and Legal Tech. Co.—

misappropriated “Prpel’s” software and other Document Operations confidential

information that Document Operations had disclosed to AOS under the RLA.

AOS, AOS Holdings, AOS Korea, Legal Tech, and/or Legal Tech. Co then used

the “Prpel” software and confidential information they pirated from Document

Operations to develop a VDR product that not only competes with “Prpel” but

contains some of “Prpel’s” unique and proprietary functions, including the

following: ability to copy folder structures from local file systems into web VDR;

ability to view different file formats within the VDR system; ability to quickly

                                         11
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 12 of 23



upload and download large documents and folders; file and folder based

permissions per user; detailed activity tracking and reporting; two factor

authentication; multi-language support; document tagging; adding comments for

collaborative purposes; keyword search and history; document watermarking;

similar look and feel to email; secure document sharing; and OCR support for

image based documents (no text). Id., at paras. 25-29.

      28. AOS, AOS Holdings, AOS Korea, Legal Tech, and/or Legal Tech. Co

have marketed their competing VDR in Japan and Korea under the names “AOS

VDR” and “Legal Tech VDR”—to the substantial financial detriment of “Prpel”

and Document Operations. Id.

      29. In furtherance of its plan/conspiracy to misappropriate Document

Operations’ confidential information and trade secrets regarding “Prpel” and

develop a competing VDR product, AOS has not used its best efforts to promote

and maximize the sale of “Prpel” within Japan and Korea.

      30. Accordingly, on January 24, 2020, Berry—on behalf of Document

Operations—transmitted an email to Sasaki that stated, in relevant part:

            I am writing you directly as it was just brought to my
            attention that you have developed and are launching your
            own AOS VDR. I wanted to find out directly from you if
            this is true as we invested a lot of time and money
            supporting you over the past several years including
            developing a mobile application and many other
                                        12
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 13 of 23



              customizations which you requested.

Id., at para. 32, at Exhibit 6.

       31. In a February 23, 2020 response to Berry’s January 24, 2020 email,

Sasaki admitted that AOS was “planning to sell” a competing VDR in Japan

under the brand name “AOS VDR.” Id., at para. 33, at Exhibit 7.

       32. Specifically, in his February 23, 2020 response to Berry, Sasaki stated,

in relevant part:

              Here is a description of the new product you pointed
              out…The product "AOS VDR" (hereinafter referred to
              as "the Product") was developed by Legaltech
              Corporation of Korea (which has no controlling
              relationship with the AOS Group). AOS Technologies
              has translated it into Japanese, and the Japanese
              version retains its intellectual property rights, and we
              were planning to sell this product…I hope that you
              understand our only option to continue current VDR
              business was simply to take in even not good product
              and translate into Japanese.

Id. (emphasis added).

       33. On or about March 6, 2020, Sasaki transmitted a second email to Berry,

in which he (Sasaki) further acknowledged that AOS was in the process of

developing a “new VDR” application and that AOS’ technical team intended to

“download” data into the “new VDR.” Some of the “data” that AOS planned to

download into the “new VDR” was Document Operations’ confidential

                                        13
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 14 of 23



information/trade secrets related to “Prpel.” Id., at para. 34, at Exhibit 8.

      34. On March 11, 2020, Document Operations—through Berry—tendered a

“cease and desist” letter to AOS, through Sasaki. Id., at para. 35, at Exhibit 9.

      35. To date, AOS has failed to comply with Document Operations’ “cease

and desist” demand and, in fact, is continuing its illegal conduct. Id., at para. 37.

      36. On April 25, 2020, Sasaki transmitted another email to Berry, in which

he (Sasaki) again acknowledged that AOS was in the process of developing a new

VDR application. Id., at para. 36, at Exhibit 10.

      37. Throughout the term of the RLA, AOS has failed to pay Document

Operations all licensing fees required under RLA paragraph 4.1.

      38. At all relevant times, AOS, AOS Holdings, AOS Korea, Legal Tech, and

Legal Tech Co. acted willfully, maliciously, intentionally, and/or in bad-faith in

violating Document Operations’ legal rights.

      39. AOS, AOS Holdings, AOS Korea, Legal Tech, and Legal Tech Co.’s

illegal conduct has caused Document Operations substantial economic and non-

economic damages in excess of $75,000, excluding interest and costs. These

damages include, but not limited, to the following: lost revenue; lost profit; lost

licensing fees; and lost commissions.

      40. All conditions precedent to the filing of this action have been performed

                                          14
       Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 15 of 23



or have occurred.

                            V. CAUSES OF ACTION

        FIRST CAUSE OF ACTION: BREACH OF CONTRACT

        41. Document Operations incorporates the factual allegations asserted in

paragraphs 1 through 40, supra, and further asserts as follows.

        42. AOS materially breached the RLA in numerous material respects,

including, but not necessarily limited to, the following.

        43. AOS materially breached its contractual obligation to “conduct business

in a manner that reflects favorably at all times on the Products and the good name,

goodwill, and reputation of [Document Operations] and avoid, deceptive,

misleading or unethical practices that are or might be detrimental to [Document

Operations] or [Document Operations] products or services.” See RLA, at para.

2.1.

        44. AOS materially breached its contractual obligation not to “distribute,

copy, modify, create derivatives of, decompile, or reverse engineer [“Prpel”],

except as permitted by applicable law; (ii) activate any Software delivered in an

un-activated state; or (iii) allow others to engage in same.” See RLA, at para. 3.3.

        45. AOS materially breached its contractual obligation to pay Document

Operations the contractually obligated price for its use of Prpel. See RLA, at para.

                                         15
       Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 16 of 23



4.1.

        46. AOS materially breached its contractual obligation to “use its best efforts

to promote [“Prpel”] and maximize the sale of [“Prpel”] in [Japan and Korea].”

See RLA, at para. 4.5.

        47. AOS materially breached its contractual obligation not to “represent,

promote, develop or otherwise try to sell within the Territory any lines or products

that, in [Document Operations] judgment, compete with [“Prpel”]...” See RLA, at

para. 4.9.

        48. AOS materially breached its contractual obligation to “use reasonable

efforts to hold all such Confidential Information in confidence, and not to disclose

it to others or use it except for purposes of carrying out this Agreement.” See RLA,

at para. 11.

        49.    AOS materially breached its contractual obligation that, “except as

expressly permitted in the [RLA],” it would “(i) not use the Products, or permit any

third party to make such use (ii) in no way copy, distribute or transmit all or any

portion of [“Prpel”], and (iii) have no other rights or licenses with respect to

[“Prpel”], or any Intellectual Property therein. Except as explicitly permitted in

[the RLA], [AOS] shall not cause or permit the disclosure, copying, renting,

licensing, sublicensing, leasing, dissemination, transfer or other distribution of

                                          16
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 17 of 23



[“Prpel”] by any means or in any form, without the prior written consent of

Requestek. [AOS] shall not reverse engineer, decompile or disassemble the

Software or otherwise reduce the Software to human readable form.” See RLA, at

para. 12.

      50. At all relevant times, AOS acted willfully, maliciously, intentionally,

and/or in bad-faith in violating Document Operations’ legal rights.

      51. AOS’s illegal conduct, as alleged supra, proximately caused Document

Operations significant monetary and non-monetary damages.

      SECOND CAUSE OF ACTION: TEXAS UNIFORM TRADE SECRETS
      ACT

      52. Document Operations incorporates the factual allegations asserted in

paragraphs 1 through 40, supra, and further asserts as follows.

      53. Defendants engaged in a “willful and malicious” “misappropriation” of

Document Operations’ “trade secret(s),” as those terms are defined under Tex. Civ.

P. & Rem. Code section 134A.

      54. At all relevant times, Defendants acted willfully, maliciously,

intentionally, and/or in bad-faith in violating Document Operations’ legal rights.

      55. Defendants’ illegal conduct, as alleged supra, has caused Document

Operations significant monetary and non-monetary damages.


                                         17
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 18 of 23



      THIRD CAUSE OF ACTION: CONVERSION

      56. Document Operations incorporates the factual allegations asserted in

paragraphs 1 through 40, supra, and further asserts as follows.

      57. Defendants—without Document Operations’ authorization—wrongfully

assumed and exercised dominion and control over Document Operations’

property—including, but not limited to, its software, confidential information, and

trade secrets underlying the “Prpel” VDR—to the exclusion of, or inconsistent

with, Document Operations’ rights to that property.

      58.    At all relevant times, Defendants acted willfully, maliciously,

intentionally, and/or in bad-faith in violating Document Operations’ legal rights.

      59. Defendants’ illegal conduct, as alleged supra, proximately caused

Document Operations significant monetary and non-monetary damages.

      FOURTH CAUSE OF ACTION: FRAUDULENT INDUCEMENT TO
      CONTRACT

      60. Document Operations incorporates the factual allegations asserted in

paragraphs 1 through 40, supra, and further asserts as follows.

      61. In executing the RLA and the Amendments thereto, AOS made material

misrepresentations to Document Operations and its predecessors-in-interest that

were false when made, including that it would fully comply with the terms of the


                                         18
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 19 of 23



RLA and the Amendments thereto.

      62. At the time AOS made these representations, AOS knew those

representations were false.

      63. At the time AOS made these false representations, AOS did so with the

intent and foreseeability that Document Operations would rely upon them.

      64. Document Operations relied upon AOS’ false representations to its

detriment.

      65. At all relevant times, AOS acted willfully, maliciously, intentionally,

and/or in bad-faith in violating Document Operations’ legal rights.

      66. AOS’s illegal conduct, as alleged supra, proximately caused Document

Operations significant monetary and non-monetary damages.

      FIFTH CAUSE OF ACTION: CIVIL CONSPIRACY

      67. Document Operations incorporates the factual allegations asserted in

paragraphs 1 through 40, supra, and further asserts as follows.

      68. Defendants entered into a combination that sought to accomplish an

object or course of action, including the misappropriation of Document

Operations’ confidential information, trade secrets, and software to develop a

competing VDR product.

      69. Defendants reached a meeting of the minds on the object or course of

                                         19
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 20 of 23



action.

       70. Defendants engaged in one or more unlawful, overt acts are taken in

pursuance of the object or course of action.

       71. At all relevant times, Defendants acted willfully, maliciously,

intentionally, and/or in bad-faith in violating Document Operations’ legal rights.

       72. Defendants’ illegal conduct, as alleged supra, proximately caused

Document Operations significant monetary and non-monetary damages.

       SIXTH CAUSE OF ACTION: BREACH OF FIDUCIARY DUTY

       73. Document Operations incorporates the factual allegations asserted in

paragraphs 1 through 40, supra, and further asserts as follows.

       74. A fiduciary relationship existed between Document Operations and

AOS.

       75. AOS breached its fiduciary duty to Document Operations.

       76. AOS’s breach of its fiduciary duty to Document Operations, as alleged

supra, has caused Document Operations significant monetary and non-monetary

damages.

       77. At all relevant times, AOS acted willfully, maliciously, intentionally,




                                          20
     Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 21 of 23



                             VI. PRAYER FOR RELIEF

          Accordingly, Plaintiff, Document Operations, LLC, respectfully moves this

Honorable Court—after trial by jury on all issues so triable—for the following

relief:

          1. Declaratory Judgment that AOS Legal Technologies, Inc., AOS Korea

Corporation, AOS Holdings, Legal Tech, Inc., and/or Legal Tech Co., Ltd. violated

its rights under the Texas Uniform Trade Secrets Act; the Texas common law of

breach of contract; the Texas common law of conversion; the Texas common law of

fraudulent inducement to contract; the Texas common law of breach of fiduciary

duty; and/or the Texas common law of civil conspiracy.

          2. Temporary Restraining Order, Preliminary Injunction, and Permanent

Injunction enjoining AOS, AOS Korea Corporation, AOS Holdings, Legal Tech,

Inc., and Legal Tech Co., Ltd. from a) misappropriating its trade secrets; b) not

holding all its Confidential Information in confidence, disclosing it to third parties,

and/or using it for any purpose not permitted under the RLA and Amendments

thereto; c) representing, promoting, developing or otherwise trying to sell within

Japan or South Korea any lines or products that, in Document Operations’

judgment, competes with “Prpel”; d) causing or permitting the disclosure, copying,

renting, licensing, sublicensing, leasing, dissemination, transfer or other

                                          21
    Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 22 of 23



distribution of “Prpel” by any means or in any form, without the prior written

consent of Document Operations e) reverse engineering, decompiling or

disassembling the “Prpel” software or otherwise reducing the software to human

readable form; f) failing to use its best efforts to promote “Prpel” and maximize

the sale of “Prpel” in Japan and Korea; g) conducting business in a manner that

reflects unfavorably on Document Operation and the good name, goodwill, and

reputation of Document Operations; h) engaging in deceptive, misleading or

unethical practices that are or might be detrimental to Document Operations or

Document Operations’ products or services;

      3. Actual damages;

      4. Exemplary damages;

      5. Reasonable royalty for the unauthorized disclosure or use of Document

Operations’ trade secrets;

      6. Reasonable attorney's fees and costs;

      7. Pre-judgment and post-judgment interest; and

      8. All other relief, whether at law or in equity, to which it is justly entitled.




                                           22
Case 4:20-cv-01532 Document 1 Filed on 04/30/20 in TXSD Page 23 of 23




                               Respectfully submitted,


                               /s/ Scott Newar
                               SCOTT NEWAR
                               S.D. Texas Bar Number 19191
                               440 Louisiana, Suite 900
                               Houston, Texas 77002
                               Telephone: (713) 226-7950
                               Fax: (713) 226-7181 (Fax)
                               E-Mail: newar@newarlaw.com

                               ATTORNEY-IN-CHARGE
                               FOR PLAINTIFF,
                               DOCUMENT OPERATIONS, LLC




                                 23
